THE STATE OF SOUTH CAROLINA
                        In The Court of Appeals

            Josie M. Bostick, Appellant,

            v.

            Earl A. Bostick, Sr., Respondent.

            Appellate Case No. 2019-000157



                         Appeal From Beaufort County
                   Michèle Patrão Forsythe, Family Court Judge


                             Opinion No. 5898
                 Heard December 8, 2021 – Filed March 9, 2022


             AFFIRMED IN PART, REVERSED IN PART, AND
                           REMANDED


            John Ryd Bush Long, of John R. B. Long, PC, of
            Augusta, Georgia, for Appellant.

            H. Grady Brown, III, and Bridget Hillebrand Norton,
            both of Brown & Norton, LLC, of Beaufort; and J.
            Michael Taylor, of Taylor/Potterfield, of Columbia, all
            for Respondent.


KONDUROS, J.: Josie M. Bostick (Wife) appeals several determinations by the
family court in this divorce action. She maintains the family court erred in denying
her motion for continuance when her counsel withdrew approximately one week
before trial. Wife also contends the family court erred in finding a large
percentage of the sale price of Earl A. Bostick, Sr.'s (Husband's) dental practice
constituted personal goodwill and therefore was not a marital asset. Additionally,
she argues the family court erred in finding she dissipated marital assets, in
reducing her alimony award by a sizeable percentage from the temporary amount,
and in awarding Husband $25,000 in attorney's fees. We affirm in part, reverse in
part, and remand.

FACTS/PROCEDURAL BACKGROUND

Husband and Wife married in 1971. Two children were born of the marriage.
Both children were of majority at the time of the divorce. Husband operated a
successful dental practice in two locations—one in Ridgeland, South Carolina, Earl
Bostick, Sr., D.M.D. and Associates, P.A, and Sea Island Dentistry in Bluffton,
South Carolina.1 Wife worked primarily in the home for much of the marriage but
also assisted as a receptionist at times for the dental practice. Additionally, Wife
served as pastor for Whosoever Will Outreach Ministry (the Church). This service
was the source of marital discord as Wife began spending more and more time at
the Church. In particular, Wife spent time with another Church leader, Prophet
Scottie Johnson, both at the Church and elsewhere. The parties discussed
counseling but Wife was uncooperative. Eventually, Wife's time spent away from
home and with Prophet Johnson created sufficient strain in the marriage that Wife
filed for divorce in August of 2015. However, the time for proceeding with the
case expired, and the action was dismissed. Wife filed for divorce again in January
of 2017.

Prior to the problems in their marriage, Husband and Wife had been financially
generous to their churches. For example, Husband and Wife loaned $100,000 to
make repairs and improvements to a church building that Wife had been given.2
However, according to Husband's testimony, certain donations were not jointly
made after the marriage began deteriorating. In 2014, Wife withdrew the entirety
of one of her retirement accounts and gave it to the Church. In 2015, Wife made
additional withdrawals from her retirement even though the marital home bills
were being paid, she and Husband were taking an allowance from marital funds,
and Wife had access to the parties' joint checking account. Wife's testimony was
inconsistent as to how she spent this money. She claimed to have used it for living
expenses as well as donating a large portion to the Church. Wife provided no
documentation of these expenditures. As pastor, Wife had access and signatory
privileges to the Church's bank funds.

1
  Husband had sold Sea Island Dentistry prior to the parties' marital issues as will
be discussed further in section II.
2
  This church ultimately became the Church.
Wife filed for divorce a second time in 2017. In September of 2018, Husband sold
his Ridgeland dental practice to the parties' son for $569,000 plus $51,113.15 in
accounts receivable. Wife reviewed the contract of sale and agreed to its terms.
The contract divided the sale price into two components: (1) $144,860 for
purchased assets and (2) $424,140 for goodwill. Husband was retiring from the
practice, which had previously borne his name, and the practice of dentistry
altogether. After the sale, Husband was to be available for up to sixty days to
assist with transitioning the practice which would be denominated Ridgeland
Smiles, LLC. The sales contract also contained a covenant not to compete.

One week prior to trial, Wife's counsel requested to withdraw from representing
Wife indicating he could no longer serve as her attorney out of "professional
considerations." Wife's counsel asked for a continuance for Wife to obtain new
representation, but the family court denied the request, noting Wife had engaged
several attorneys over the course of the two years since the filing and had failed to
comply with various scheduling orders. Wife secured new representation, and her
new counsel appeared at the hearing, prepared to proceed although acknowledging
the short timeframe for preparing Wife's case and the family court's previous ruling
on the motion for continuance.

The parties had stipulated to a 50/50 division of the marital estate. However, there
were several points of contention at trial including the division of the proceeds
from the sale of the Ridgeland dental practice, alimony, and Wife's dissipation of
two of her retirement accounts. The family court held the hard assets and accounts
receivable components of the dental practice sale were marital assets to be divided
50/50. However, the family court concluded the goodwill component of the sales
prices was a nonmarital asset because it was personal goodwill attributable to
Husband's professional status pursuant to Moore v. Moore, 414 S.C. 490, 779
S.E.2d 533 (2015). Furthermore, after considering all the factors for alimony set
forth by statute, particularly that Husband was 72 years old and was retiring, the
family court reduced Wife's temporary alimony award from the temporary amount
of $4,000 per month to $500 per month.3 Finally, the family court held Wife had
dissipated the funds in her two retirement accounts and therefore counted $246,771
against her share of the marital estate. The family court awarded Husband $25,000
in attorney's fees, stating Wife could afford to pay the fees and her lack of


3
  Section 20-3-130 of the South Carolina Code (2014) sets forth the alimony
factors.
diligence and cooperation in discovery protracted the litigation. This appeal
followed.

STANDARD OF REVIEW

In appeals from family court, an appellate court reviews findings of fact and law de
novo. Lewis v. Lewis, 392 S.C. 381, 392, 709 S.E.2d 650, 655 (2011).
Nevertheless, this court recognizes the family court is in a superior position to
make credibility determinations, and the appellant is not relieved of the burden to
demonstrate error in the family court's findings. Id. The standard for reviewing a
family court's evidentiary or procedural rulings is abuse of discretion. Stoney v.
Stoney, 422 S.C. 593, 595 n.2, 813 S.E.2d 486, 487 n.2 (2018). "'An abuse of
discretion occurs either when a court is controlled by some error of law, or where
the order is based upon findings of fact lacking evidentiary support.'" Sellers v.
Nicholls, 432 S.C. 101, 113, 851 S.E.2d 54, 60 (Ct. App. 2020) (quoting Patel v.
Patel, 359 S.C. 515, 529, 599 S.E.2d 114, 121 (2004)).

LAW/ANALYSIS

   I.    Motion for Continuance

Wife argues the family court erred in failing to continue the family court hearing
after permitting withdrawal of Wife's legal counsel. We disagree.

"A motion for a continuance is a procedural matter involving the progress of a
case." Sellers, 432 S.C. at 113, 851 S.E.2d at 60 (citing Rule 40(i)(1), SCRCP).
"The denial of a motion for a continuance 'will not be upset unless it clearly
appears that there was an abuse of discretion to the prejudice of appellant.'" S.C.
Dep't of Soc. Servs. v. Laura D., 386 S.C. 382, 385, 688 S.E.2d 130, 132 (Ct. App.
2009) (quoting Williams v. Bordon's, Inc., 274 S.C. 275, 279, 262 S.E.2d 881, 883
(1980)).

In Sellers, this court affirmed the denial of a continuance to the mother in a child
custody case. 432 S.C. at 116, 851 S.E.2d at 61-62. In that case, the mother was
represented by two attorneys, one who sought relief because the mother had failed
to pay her fees and the second who was disqualified due to her becoming a witness
in the case. Id. at 116, 851 S.E.2d at 61. Additionally, the mother signed a consent
order seven days prior to the custody hearing indicating she would represent
herself if new counsel could not be obtained. Id.
Although Wife never consented to go forward in this case, she was represented at
trial by competent counsel after having parted ways with multiple prior attorneys
over the course of several years. The reason for the multiple changes in
representation is not readily apparent from the record. However, Wife's last
attorney indicated he could no longer represent Wife based on "professional
considerations." This suggests any issue arose from within the attorney/client
relationship with Wife as opposed to some outside force beyond Wife's control.
Additionally, Wife had failed to comply with various scheduling orders, and the
record demonstrates Wife was ably represented by her counsel and obtained certain
beneficial results based on his representation. Based upon all the foregoing, we
conclude the family court did not abuse its discretion in denying Wife's motion for
continuance, nor was she prejudiced thereby. Accordingly, we affirm the family
court's decision.4

    II.   Personal Goodwill and Husband's Dental Practice

Next, Wife contends the family court erred in finding a majority of the sale of
Husband's Ridgeland dental practice constituted nonmarital, personal goodwill and
was, therefore, not subject to equitable division. We agree.

In Moore, the supreme court recognized a business may contain two types of
goodwill—enterprise, that attaching to the business itself, independent of any one
individual, and personal, that attaching to the individual based on her skill and
reputation. 414 S.C. at 511-12, 779 S.E.2d at 544. Moore adopted the viewpoint
that enterprise goodwill is a marital asset subject to equitable division, while
personal goodwill is a nonmarital asset belonging solely to the professional. Id.


4
  Husband argues Wife waived her right to appeal the denial of the continuance
motion because her counsel did not formally renew the request the first day of trial.
This argument is without merit. The family court's denial of the request was final
and definitive when it denied the motion and instructed Wife to retain counsel and
be ready for trial. Nothing changed between the time of the family court's ruling
and the day of the hearing except that Wife successfully complied with the family
court's instructions and secured new representation. To seek a continuance at that
time would have been futile. Cf. Dunn v. Charleston Coca-Cola Bottling Co., 311
S.C. 43, 46, 426 S.E.2d 756, 758 (1993) (holding when the court had overruled an
objection that had been properly raised and passed on by the court, seeking a
mistrial on that same basis would be futile).
"Enterprise goodwill is that which exists independently
of one's personal efforts and will outlast one's
involvement with the business." In re Marriage of
Alexander, 857 N.E.2d 766, 769 (Ill. App. 3d 2006).
"Enterprise goodwill 'is based on the intangible, but
generally marketable, existence in a business of
established relations with employees, customers and
suppliers.'" Yoon v. Yoon, 711 N.E.2d 1265, 1268 (Ind.
1999) (quoting Allen Parkman, The Treatment of
Professional Goodwill in Divorce Proceedings, 18 Fam.
L.Q. 213, 215 (1984)). "[E]nterprise goodwill attaches to
a business entity and is associated separately from the
reputation of the owners. . . . The asset has a
determinable value because the enterprise goodwill of an
ongoing business will transfer upon sale of the business
to a willing buyer." Wilson v. Wilson, 706 S.E.2d 354,
361 (W. Va. 2010). Many courts have found
"[e]nterprise goodwill is an asset of the business and
accordingly is property that is divisible in a dissolution to
the extent that it inheres in the business, independent of
any single individual's personal efforts and will outlast
any person's involvement in the business." Yoon, 711
N.E.2d at 1268-69 (citations omitted).

"In contrast, [p]ersonal goodwill is associated with
individuals." Wilson, 706 S.E.2d at 361. "It is that part
of increased earning capacity that results from the
reputation, knowledge and skills of individual people."
Id. "The implied assumption is that if the individual
were not there, the clients would go elsewhere."
Business Valuation Resources, LLC, BVR's Guide to
Personal v. Enterprise Goodwill 19 (Adam Manson &
David Wood eds., 2011) . . . . "Accordingly, the
goodwill of a service business, such as a professional
practice, consists largely of personal goodwill." Wilson,
706 S.E.2d at 361. "[A]ny value that attaches to a
business as a result of this 'personal goodwill' represents
nothing more than the future earning capacity of the
individual and is not divisible [in a divorce proceeding]."
             Yoon, 711 N.E.2d at 1269. In the family court setting,
             future earning capacity based on a spouse's reputation,
             knowledge and skills—personal goodwill—is considered
             nonmarketable and thus not property subject to division.
             See Butler v. Butler, 663 A.2d 148, 156 ( Pa. 1995)
             ("[W]here there has been an award of alimony, . . . to
             also attribute a value to goodwill that is wholly personal
             to the professional spouse, would in essence result in a
             double charge on future income.").

             One court noted the distinction as follows: "[w]here
             goodwill is a marketable business asset distinct from
             the personal reputation of a particular individual, as is
             usually the case with many commercial enterprises, that
             goodwill has an immediately discernible value as an asset
             of the business and may be identified as an amount
             reflected in a sale or transfer of a business." Prahinski v.
             Prahinski, 540 A.2d 833, 843 (Md. App. 1988) (citing
             Wilson v. Wilson, 741 S.W.2d 640 (Ark. 1987); Taylor v.
             Taylor, 386 N.W.2d 851 (Neb. 1986)). However, "[i]f the
             goodwill depends on the continued presence of a
             particular individual, such goodwill, by definition, is not
             a marketable asset distinct from the individual." Id.

Moore, 414 S.C. at 509-11, 779 S.E.2d at 543-44 (all alterations and omissions by
the court).

In the instant case, if the dental practice were an ongoing concern, the majority, if
not all, of the goodwill associated with it would be personal as it closely follows
the factors set out in Moore.5 However, Moore involved a continuing home décor


5
  Indicators of personal goodwill include:
• Small entrepreneurial business highly dependent on employee-owner's personal
skills and relationships.
• No employment agreement between company and employee-owner.
• Personal service is an important selling feature in the company's product or
services.
• No significant capital investment in either tangible or identifiable tangible assets.
• Only employee-owners own the company.
and lighting business as opposed to a professional practice that was sold after the
parties separated, but prior to the equitable division of the marital estate. Id. at
498, 779 S.E.2d at 537-38. Moore, and all the cases cited to therein, recognize the
issue of goodwill arises when the family court must discern a value for that
intangible element of an ongoing business or professional practice. Here, the
family court was not tasked with ascertaining a value for the goodwill in the
business. The amount was set pursuant to the sales contract, and Husband was
retiring altogether from the practice of dentistry. This is simply a factual scenario
that does not lend itself to the same type of analysis as Moore.

Notably, Husband had sold the other branch of his practice located in Bluffton,
South Carolina, to another dentist, Dr. Farnsworth, in 2009, and Husband ceased
practicing in that location. Like the disputed sale in this case, the Farnsworth sales
contract called for installment payments and included a goodwill component and
covenant not to compete. In the equitable division, Husband and the family court
treated the remaining payments as marital property in the form of an account
receivable to be evenly divided between Husband and Wife. The amount of the
remaining payments was placed on Husband's side of the ledger in making the
equitable distribution. While the handling of the Sea Island Dentistry sale is not
governing as to the present dispute, we discern no reason for treating the sale of
this practice differently.6

One unpublished case from Hawaii dealt with a very similar fact pattern. Although
in no way precedential, the court's disposition of the case is instructive. In Timon
v. Timon, No. 30713, 2014 WL 1003611, at *6 (Haw. Ct. App. March 13, 2014),
the husband sold his dental practice pursuant to a mutually approved sales

• Sales largely depend on the employee-owner's personal relationships with
customers.
• Product and/or services know-how and supplier relationships rest primarily with
the employee-owner.
Moore, 414 S.C. at 514, 779 S.E.2d at 546.
6
  Husband argues Wife's review of and agreement to the sales contract waived her
right to claim the goodwill portion of the sale was not Husband's personal goodwill
and nonmarital property. This argument is without merit. The goodwill in the
sales contract was not denominated as personal goodwill or otherwise described as
nonmarital property. As noted, the proceeds from the very similar Farnsworth sale
were treated as marital property, and Wife had no reason to understand this
transaction would be treated differently.
agreement after the parties separated but prior to the equitable distribution of
assets. Id. The sales agreement attributed a portion of the sales price to personal
goodwill, but also stipulated the court was not bound by the allocation of the
purchase price. Id. The court concluded no evidence supported a finding a portion
of the sales price was nonmarital, personal goodwill when the sales agreement did
not require the husband to remain active in the dental practice.7 Id. at 7.

                [T]here is nothing in the Dental Sale Agreement that
                required [the h]usband's continued presence as part of the
                dental practice that he sold. Indeed, although [the
                h]usband argues that he helped to transition patients and
                left his name on the office door for a period of time, he
                admitted that the Dental Sale Agreement did not obligate
                him to do such things. Therefore, because there was
                nothing in the Dental Sale Agreement that required [the
                h]usband's continued presence related to the dental
                practice, there is no evidence to support allocating part of
                the sale to his personal goodwill.

Id.

Likewise, in this case, no evidence supports the conclusion that any of the sales
price constituted personal goodwill. Therefore, we conclude the family court erred
in not treating the entirety of the sales price as marital property. We remand this
matter to the family court so that it may modify the equitable division as necessary
to effectuate the agreed upon 50/50 division of marital property.

      III.   Dissipation of Assets

Wife contends the family court erred in finding she had dissipated marital assets of
$246,771.00 by withdrawing this amount from her retirement accounts and
deducting this amount from her share of the equitable division. We disagree.

7
  As the dissent notes, the sales contract in this case required Husband to be
available to assist in transitioning the dental practice for up to sixty days and
contained a covenant not to compete. However, the covenant not to compete was a
hollow promise in this case as Husband was retiring from the practice of dentistry
due to his age and health issues. Additionally, a sixty-day wrap-up period is
readily distinguishable from a professional's ongoing, open-ended participation in a
professional business.
"[A] spouse who removes or secretes marital property in contemplation of divorce
is required to either account for it or have some part of its value charged against
that spouse's share of the marital property." Cooksey v. Cooksey, 280 S.C. 347,
351-52, 312 S.E.2d 581, 584-85 (Ct. App. 1984), overruled on other grounds
by Dawkins v. Dawkins, 386 S.C. 169, 687 S.E.2d 52 (2010). "[T]here must be
some evidence of willful misconduct, bad faith, intention to dissipate marital
assets, or the like, before a court may alter the equitable distribution award for such
misconduct." McDavid v. McDavid, 333 S.C. 490, 496, 511 S.E.2d 365, 368
(1999). "[I]t is not unlawful for spouses to make outright gifts to other[s] during
the marriage." Panhorst v. Panhorst, 301 S.C. 100, 106, 390 S.E.2d 376, 379 (Ct.
App. 1990). However, "cases involv[ing] fraudulent transfers or dissipation of
marital assets in contemplation of breakdown of the marriage" are distinguishable
from simply "spen[ding] marital funds foolishly or selfishly" or "invest[ing] them
unprofitably." Id. at 105, 390 S.E.2d at 379.

Wife maintains because Husband failed to prove she acted in bad faith, the family
court erred in concluding she dissipated marital funds. Husband and Wife had
been having marital problems, centered on Wife's time spent at the Church and
specifically, her contact with Prophet Johnson, since 2012. Wife first saw an
attorney about a divorce in December of 2014. As previously discussed, the time
for proceeding with her initial divorce action passed and it was dismissed, but the
parties never reconciled their differences. Wife again filed for divorce in January
of 2017. From 2014 through 2016, Wife withdrew a total of $246,771 from
retirement accounts and testified she either donated the money to the Church or
used it for living expenses and attorney's fees. Had Wife simply donated money to
a charity or organization, she might argue her decision was just foolish or unwise.
However, her contributions, without Husband's assent, to the Church where she
and Prophet Johnson had access to those funds, supports the family court's
determination Wife acted in bad faith. Furthermore, these withdrawals occurred
during the period of time the parties were experiencing significant marital discord
even though the litigation that finally resulted in their divorce was not filed until
2017. Additionally, Wife was evasive in providing documentation about these
accounts in discovery and was inconsistent with her testimony about them at trial.
Reviewing the question of dissipation and equitable division de novo, we agree
with the family court's findings, and Wife has failed to prove its decision on this
issue is against the preponderance of the evidence. Accordingly, we affirm the
family court's determination Wife dissipated marital assets and in deducting the
amount from the equitable division.
   IV.    Alimony Reduction

Next, Wife maintains the family court erred in reducing her temporary monthly
alimony of $4,000 to a final award of $500 per month. We remand this issue for
consideration.

             Per statute, the complete list of factors the family court
             can consider in setting alimony include: "(1) duration of
             the marriage; (2) physical and emotional health of the
             parties; (3) educational background of the parties; (4)
             employment history and earning potential of the parties;
             (5) standard of living established during the marriage; (6)
             current and reasonably anticipated earnings of the parties;
             (7) current and reasonably anticipated expenses and
             needs of the parties; (8) marital and nonmarital properties
             of the parties; (9) custody of children; (10) marital
             misconduct or fault; (11) tax consequences; and (12)
             prior support obligations; as well as other factors the
             court considers relevant."

Butler v. Butler, 385 S.C. 328, 338-39, 684 S.E.2d 191, 196 (Ct. App. 2009)
(quoting S.C. Code Ann. § 20-3-130(C) (Supp. 2008)).

Wife argues the family court erred in not considering other employment
opportunities for Husband beyond practicing dentistry. The record shows the
family court made findings relating to the different factors set forth in section 20-3-
130. The parties were dividing a sizeable marital estate, approximately $3.1
million, 50/50, both parties received social security benefits, and Wife was
receiving income-generating property in the equitable division. Wife's contention
the family court should have considered other employment opportunities for
Husband is unpersuasive. In Fuller v. Fuller, 397 S.C. 155, 164, 723 S.E.2d 235,
240 (Ct. App. 2012), this court reviewed the family court's decision to reduce the
wife's alimony award based on a change in circumstances, that being the husband's
retirement at age 67. The court concluded the family court's finding regarding a
spouse's earning capacity justifying a reduction in alimony could not be based
solely on the spouse's age. Id. The court "decline[d] to adopt a bright-line rule
that, where the supporting spouse reaches a particular age, that age alone is
sufficient to justify a reduction or termination of alimony. Rather, the court should
consider all relevant evidence and determine whether there has been a substantial
or material, unanticipated change in circumstances warranting a reduction in a
supporting spouse's alimony obligation." Id.

In this case, Husband was five years older than the husband in Fuller, but more
importantly, the family court considered Husband's health issues in finding he had
no future earning capacity. His cataracts, tremors, post-traumatic stress disorder,
and blood pressure issues all impeded his ability to continue working.
Additionally, Husband had no other identifiable education or skills that would
allow him to work in another field considering his health limitations. Furthermore,
the parties had contemplated during the marriage that Husband would eventually
retire and the parties would live on their social security benefits and savings.

In sum, we find the family court did not err in declining to impute income to
Husband because he had retired. However, because our decision regarding the
goodwill in Husband's dental practice results in a change of the equitable
distribution, we remand the overall issue of alimony to the family court for
reconsideration. See Srivastava v. Srivastava, 411 S.C. 481, 499 n.6, 769 S.E.2d
442, 452 n.6 (Ct. App. 2015) (acknowledging alimony determinations may warrant
remand if the court's decision will alter the equitable distribution between the
parties).

   V.     Attorney's Fees

Finally, Wife argues the family court erred in awarding Husband attorney's fees.
We remand this issue for reconsideration.

In deciding whether to award attorney's fees the family court should consider the
requirements of E.D.M. v. T.A.M.: "(1) the party's ability to pay his/her own
attorney's fee; (2) beneficial results obtained by the attorney; (3) the parties'
respective financial conditions; (4) effect of the attorney's fee on each party's
standard of living." 307 S.C. 471, 476-77, 415 S.E.2d 812, 816 (1992). As to the
amount of an attorney's fee award, the family court should consider the
requirements of Glasscock v. Glasscock: "(1) the nature, extend, and difficulty of
the case; (2) the time necessarily devoted. to the case; (3) professional standing of
counsel; (4) contingency of compensation; (5) beneficial results obtained; and (6)
customary legal fees for similar services." 304 S.C. 158, 161, 403 S.E. 2d 313,
315 (1991). Additionally, South Carolina courts have upheld an attorney's fees
award, simply on the basis of misconduct by one party during the course of the
litigation. See Spreeuw v. Barker, 385 S.C. 45, 72-73, 682 S.E.2d 843, 857 (Ct.
App. 2009); see also Taylor v. Taylor, 333 S.C. 209, 220, 508 S.E.2d 50, 56 (Ct
App. 1998).

In this case, the family court ordered Wife to pay $25,000 of Husband's attorney's
fees. It determined Wife had ample resources to pay a portion of his fees, and
Wife's retention of numerous attorneys and lack of cooperation in discovery
warranted the award in that amount. However, the family court also found
Husband prevailed on essentially all of the contested issues in the case including
determining the goodwill in Husband's dental practice was nonmarital, Wife's
dissipation of assets, and the reduction in alimony from the temporary order.
Because we reverse the family court on the goodwill issue, the calculus changes
somewhat with regard to the level of beneficial results achieved by Husband's
counsel. Therefore, we remand the attorney's fee issue for consideration by the
family court as well. See Srivastava, 411 S.C. 499 n.6, 769 S.E.2d at 452 n.6
(acknowledging attorney's fees determination may warrant remand if the court's
decision will alter the beneficial results obtained).

CONCLUSION

We affirm the family court's denial of Wife's motion for continuance and its
finding as to Wife's dissipation of funds. We reverse the family court's finding the
goodwill component of the sale of Husband's dental practice was a nonmarital
asset and hold it is part of the marital estate. Therefore, we remand this matter to
the family court to modify the equitable division as necessary to effectuate the
agreed upon 50/50 division of marital property. Additionally, we remand the
issues of alimony and attorney's fees in light of our other holdings herein.

AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

HEWITT, J., concurs.
HILL, J., concurring in part and dissenting in part:

I concur in the majority opinion except as to the goodwill (Section II) and alimony
(Section IV) issues. With respect, I diverge from the majority on these two issues
because I would affirm the trial court's finding that Husband's interest in his
Ridgeland dental practice was personal goodwill not subject to equitable division.
As the majority well states, the dental practice had many of the characteristics of
personal goodwill as set forth in Moore v. Moore, 414 S.C. 490, 779 S.E.2d 553
(2015). The fact that the practice was sold after the filing of the marital litigation
did not alter those characteristics. It bears mentioning the sales contract obligated
Husband to continue in the practice for sixty days to assist with the transition.
Husband also had to sign a five year covenant not to compete. In fact, the sales
contract states Husband was paid $424,140 of the purchase price "as the
consideration for the Goodwill and the Restrictive Covenant." We have held
covenants not to compete are not marital property, even when they accompany the
sale of a marital asset. Ellerbe v. Ellerbe, 323 S.C. 283, 292, 473 S.E.2d 881, 886
(Ct. App. 1996). Importantly, the sales contract was structured so as to
acknowledge that the goodwill was owned and being sold by Husband
individually, whereas the other assets of the practice were owned and sold by his
professional association. While the majority is correct that Husband was retiring
from practice, that weighs in favor of his claim that the goodwill portion of the
sales amount represented his potential post-divorce future earnings. How the
parties treated the proceeds of the earlier sale of Husband's other dental practice
location does not change the goodwill analysis. The parties may have had many
reasons to treat the sales differently.

Goodwill in professional dental practices like Husband's has always been classified
as personal, non-marital property. See Dickert v. Dickert, 387 S.C. 1, 6–7, 691
S.E.2d 448, 450–51 (2010); Donahue v. Donahue, 299 S.C. 353, 359–60, 384
S.E.2d 741, 744–45 (1989). Like Moore, these decisions did not hinge on whether
the business was still an ongoing concern at the time of trial.

Like the majority, I would reverse and remand the alimony issue. But I would
remand so the trial court could consider Husband's income from the goodwill
proceeds in fashioning a fair and equitable alimony award. Although the trial court
was correct in ruling Wife had no right to any share of the $424,140 in goodwill
and restrictive covenant proceeds Husband realized, the proceeds should have been
considered in the alimony analysis.